Order entered May 22, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01503-CV

                             HOSSEIN JAHANSHAHI, Appellant

                                                 V.

                              MASOOMEH JANGRAVI, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-03913

                                             ORDER
       Because appellant has failed to comply with our April 6, 2015 order directing him to file

his amended brief no later than May 4, 2015, we ORDER appellant to file the brief no later than

June 2, 2015 and caution him that failure to do so may result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b),(c).




                                                        /s/   CRAIG STODDART
                                                              JUSTICE